u

            vf D-f




                                  .X iWt


                                                                      fer



                         ivLee


                                 32,70"*^       !            5C   ,       O




                         M-
                                                                      :
\J-J\K\ L


       ^s



                                                    CM



                     n




                                            o{ Y*-

                                                         ^



                                        Initials:
        6?   |d you. o^ (X U"3
                            j    c




j




    a
                     Ifl

3          CO   ■          ■

                       i
v          O    n_ ;
;:,        O    n :
E      O                         (^.




                                            ^d
HI    VI

                                                     Ir
                                                     ■o




                                           1    iS
                                                *S


                                          r>'
                                                     -4


                                                O
                                                o
                                                          o




                    ) :. 11 J iiii!H .;




                    issz ud e~
                ..-;■: '         IN UNVNVSiV

                               "" Q31U